Title: To Thomas Jefferson from Rawleigh Colston, 24 April 1781
From: Colston, Rawleigh
To: Jefferson, Thomas



Sir
Cape François Apr. 24th 1781.

Presuming that your State may Stand in need of cloathing for the Soldiers, I take the liberty of acquainting you that I have lately received a consignment of about one thousand Joannes’s prime cost of woolens containing between 11 and 12 thousand Ells which are extremely well adapted for that purpose amongst them a quantity of blanketing stuff all which I could furnish you with on very moderate terms. If a vessell could be dispatched immediately, with a cargo of the best Superfine Flower, in neat casks of 180 or 190℔. nett, it would be attended with Great profit to the State, as that article will at present command 250 livres per barrell. I thought it my duty to make your State a tender of these articles in preference to any other, and shall wait a reasonable time for an answer. I have also on consignment a quantity of Russia Drill  proper for Summer cloathing. I beg your Excellencys excuse for troubling you on this Subject. I should have addressed myself to the board of trade, had I been certain that it still existed.
I have the Hon. to be Your Excellency’s Mo. Obt. Servt

Rawleigh Colston

